Citation Nr: 0903605	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
myocardial infarction.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
speech trouble.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
memory loss.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression. 

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for eye 
problems. 

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
breathing problems.

7.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas, which granted service connection for bilateral hearing 
loss, with a 0 percent evaluation; granted service connection 
for tinnitus, with a 10 percent evaluation; and found that 
the veteran had not submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
disabilities due to toxic chemical exposure; to include 
myocardial infarction, speech trouble, memory loss, 
depression, eye problems, and breathing problems.  The 
veteran's bilateral hearing loss and tinnitus disabilities 
were given effective dates of May 21, 2003.  

The issues have been re-characterized to comport with the 
evidence of record.

The RO found that the veteran had not submitted new and 
material evidence in the rating decision on appeal.  
Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claims of service connection for myocardial 
infarction, speech trouble, memory loss, depression, eye 
problems, and breathing problems.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

The July 2003 rating decision on appeal granted the veteran 
service connection for bilateral hearing loss.  However, in 
its December 2005 statement of the case (SOC), the RO notes 
that the veteran is seeking service connection for 
disabilities due to toxic chemical exposure, to include 
hearing loss.  The veteran filed a substantive appeal of this 
issue to the Board in January 2006.  However, because the 
veteran has been granted the full benefit he sought, his 
claim for service connection for hearing loss is no longer on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his second Form 9 substantive appeal to the Board, dated 
in June 2008, the veteran indicated that he read the 
supplemental statement of the case (SSOC) dated in March 
2008, which noted as item number two the issue of evaluation 
of tinnitus, currently evaluated as 10 percent disabling, and 
that he wished to appeal only the first and third items.  
Thus, the veteran withdrew his appeal of the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for tinnitus, and this issue is no longer before the Board.  
See 38 C.F.R. § 20.204 (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks to reopen his claim for service connection 
for myocardial infarction, speech trouble, memory loss, 
depression, eye problems, and breathing problems, and seeks 
an initial compensable evaluation for bilateral hearing loss.  
He claims that he suffers from myocardial infarction, speech 
trouble, memory loss, depression, eye problems, and breathing 
problems as a result of exposure to toxic chemicals, 
including methyl-ethel-ketone, toluene, and lead based paint. 

In filing his substantive appeal to the Board in January 2006 
the veteran indicated that he did not want a Board hearing.  
In filing his second substantive appeal to the Board in June 
2008, in which he referenced a March 2008 SSOC that notes 
that the issues on appeal include entitlement to an initial 
compensable evaluation of bilateral hearing loss and 
entitlement to service connection for myocardial infarction, 
speech trouble, memory loss, depression, eye problems, and 
breathing problems, the veteran indicated that he wanted a 
Board video-conference hearing at a local RO.  He also hand 
wrote that he would like a hearing to address his issues with 
the Board.  Pursuant to 38 C.F.R. §§ 20.700 and 20.703 (2008) 
the veteran must be scheduled for Board hearing.  

Additionally, the veteran's claims for entitlement to service 
connection for myocardial infarction, speech trouble, memory 
loss, depression, eye problems, and breathing problems were 
denied in a February 2001 rating decision.  The appellant 
received timely notice of the determination, but did not 
appeal, and that decision is now final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302, 20.1103 (2008).  The veteran has not received 
any notice regarding his claims to reopen his service 
connection claims based on new and material evidence pursuant 
to Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA letter regarding 
his claims to reopen service connection 
for myocardial infarction, speech trouble, 
memory loss, depression, eye problems, and 
breathing problems based on new and 
material evidence.  The letter should note 
why the service connection claims were 
previously denied in the February 2001 
rating decision and describe the meaning 
of "new" and "material" evidence necessary 
to reopen the claims, and include the 
information necessary to substantiate the 
underlying claims on the merits pursuant 
to Kent v. Nicholson, 20 Vet. App. 1 
(2006) and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule the veteran for a Board 
video-conference hearing before a 
Veteran's Law Judge at a local RO.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If any of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




